Smith, J.:
This appeal presents the same questions as are presented in the motion of James & Co. v. Second Russian Ins. Co. (208 App. Div. 141), with the exception that in this action the defendant did not appear generally. In my opinion that exception can make no difference, because the court clearly has jurisdiction of the defendant, irrespective of such general appearance, and the order should be affirmed, with ten dollars costs and disbursements, upon the opinion in the case of James & Co. v. Second Russian Ins. Co. (supra), decided herewith.
Clarke, P. J., Merrell, Finch and Martin, JJ., concur.
Order affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within twenty days from service of order upon payment of said costs.